           Case 4:19-cr-00690-JAS-LCK Document 83 Filed 01/12/21 Page 1 of 3



1    Law Office of
2
     MICHAEL J. BLOOM, PC
     100 North Stone Avenue, Ste. 701
3    Tucson, Arizona 85701
4
     MICHAEL J. BLOOM (AZ Bar No. 004897)
     Email: mike@michaeljbloom.net
5    Telephone: (520) 882-9904
     Fax: (520) 628-7861
6

7    Law Office of
     HERNANDEZ & HAMILTON, PC
8
     The Johnson House Offices
9    455 West Paseo Redondo
     Tucson, Arizona 85701-8254
10
     JOSHUA F. HAMILTON (AZ Bar No. 028084)
11   Email: Josh@Hernandez-Hamilton.com
     Telephone: (520) 882-8823
12   Fax: (520) 882-8414
13
     Attorneys for Alexander True Norman
14

15
                        IN THE UNITED STATES DISTRICT COURT

16                            FOR THE DISTRICT OF ARIZONA
17
     United States of America,                    No. 4:19-cr-00690-JAS-LCK
18                         Plaintiff,
                                                  MOTION TO CONTINUE SENTENCING
19
            vs.                                           (NO OBJECTION)
20
     Alexander True Norman,
21
                        Defendant.
22

23
            Excludable delay under 18 U.S.C. § 3161(h) may occur as a result of this motion
24
     or of an order based thereon.
25

26          The defendant, Alexander True Norman, by and through his attorney undersigned,

27   hereby requests that this Court order that the sentencing, currently scheduled for January
28
     20, 2021, be continued for a period of at least 60 days, on the following grounds:



                                                  1
             Case 4:19-cr-00690-JAS-LCK Document 83 Filed 01/12/21 Page 2 of 3



1            (1)   Mr. Norman is represented by Michael J. Bloom and Joshua Hamilton.
2
             (2)   The COVID-19 pandemic is at an all-time high; Arizona is one of the
3

4
     world’s leading hotspots.

5            (3)   Mr. Hamilton has a 10-week-old baby at home; Michael Bloom is in his
6
     70’s.
7
             (4)   Mr. Norman’s strong preference is to have both attorneys present at his
8

9    sentencing.
10
             (5)   Mr. Norman is on release to Pretrial Services and is under the supervision
11
     of Suzette Madril.
12

13           (6)   Counsel for Mr. Norman has communicated with Counsel for the

14   government who has indicated no objection to this requested continuance.
15
             WHEREFORE, it is respectfully requested that the sentencing currently scheduled
16

17
     on January 20, 2021 be continued for a period of at least 60 days.

18           RESPECTFULLY SUBMITTED this 12th day of January, 2021.
19
                                              MICHAEL J. BLOOM, P.C.
20
                                              s/Michael J. Bloom
21
                                              MICHAEL J. BLOOM
22                                            Attorney for Alexander True Norman
23
                                 CERTIFICATE OF SERVICE
24
     I, Maria C. Chavez Romero, hereby certify that on January 12, 2021, I electronically
25   transmitted the attached document to the Clerk’s Office using the CM/ECF system for
26   filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
     registrants:
27

28
     Adam Rossi
     Adam.Rossi2@usdoj.gov, Holly.Tramil@usdoj.gov



                                                 2
           Case 4:19-cr-00690-JAS-LCK Document 83 Filed 01/12/21 Page 3 of 3



1

2
     Michael J. Bloom
     mike@michaeljbloom.net
3    Attorney for Defendant Norman
4
     Joshua F. Hamilton
5    josh@Hernandez-Hamilton.com
     Attorney for Defendant Norman
6

7    s/Maria C. Chavez Romero
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           3
